DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 01/09/2020 have been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 7-8 and Claim 12 line 1-2 recite the limitation “integrating the nanowire electrode arrays formed over the electrical interconnections on the flexible second substrate”. There is insufficient antecedent basis for the nanowire electrode arrays being formed over the electrical interconnections on the flexible second substrate, for example claims 1 and 11-12 up to this point only describes the nanowire electrode array as being on the first substrate, thereby rendering the claims indefinite because the metes and bounds of the claims are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation in claims 1 and 12 to read as “integrating the nanowire electrode arrays to the electrical interconnections on the flexible second substrate such that the nanowire electrode arrays are formed over the electrical interconnections on the flexible substrate”.
Claim 11 line 6-7 recites the limitation “integrating the nanowire electrode arrays of the first substrate to the flexible second substrate by removing the first substrate from the nanowire electrode arrays”. It is not sufficiently clear from the claim language what the metes and bounds of the term “integrating” are, e.g. does integrating mean simply placing the arrays on the substrate?, does integrating mean electrically connecting the arrays to appropriate electrical interconnections on the substrate?, etc., further it is not sufficiently clear from the claim language how removing the first substrate from the nanowire electrode arrays integrates the nanowire electrode arrays of the first substrate to the flexible second substrate, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets claim 1 such that integrating the nanowire electrode arrays of the first substrate to the flexible second substrate involves attaching the nanowire electrode arrays to the electrical interconnections of the flexible second substrate in accordance with the disclosure of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,610,117 corresponding to parent application 15/803,210. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations from claims 1-8 and 11-19 of the current application are anticipated by claims 1-5 of U.S. Patent No. 10,610,117, for example see below chart that details which claims from U.S. Patent No. 10,610,117 correspond to claims 1-8 and 11-19 of the current application.

Current Application
U.S. Patent No. 10,610,117
1-2 and 11-13
1
3-4 and 14-15
2

3
7 and 18
4
8 and 19
5



Potentially Allowable Subject Matter
Claims 1-20 contain allowable subject matter anticipated by claims 1-5 of U.S. Patent No. 10,610,117 corresponding to parent application 15/803,210 and are therefore allowable for similar reasons, however claims 1-20 are rejected on the grounds of nonstatutory double patenting and 35 U.S.C. 112(b) respectively which need to be resolved before the claims are in condition for allowance.

The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1 and 11 are directed towards methods of forming a nanowire electrode. Claims 1 and 11 contain most of the steps as recited in claim 1 of parent application 15/803,210 corresponding to US Patent No. 10,610,117 and are allowable over the prior art for similar reasons; specifically the prior art either alone or in combination fail to disclose or teach the following: 
forming nanowires over a first substrate, depositing a conducting layer over the nanowires to form nanowire electrode arrays on the first substrate, forming electrical interconnections over a flexible second substrate, and integrating the nanowire electrode arrays of the first substrate to the flexible second substrate by removing the first substrate from the nanowire electrode arrays.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0261343 discloses forming a carbon nanotubes (15, Fig 1A) over a first substrate (10) and forming electrodes (23, fig 1B) over a second substrate that is not flexile, and 
US 2008/0009763 discloses forming biocompatible nanostructures (50, Fig 4) over a first substrate (42) and removing the nanostructures from the first substrate by attaching the nanostructures to a second substrate (52, Fig 5), but does not disclose the steps of depositing a conducting layer over nanowires to form a nanowire electrode array, forming electrical interconnections over a flexible second substrate, or integrating the nanowire electrode array with the flexible substrate by removing the first substrate from the nanowire electrode array as claimed in the current invention.
US 2008/0139911 discloses forming silicon microprobes (36, Fig 8a-f) over a substrate (30) by etching and forming a suitable material such as metal over the microprobes (38 Fig 8g), but does not disclose the steps of forming electrical interconnections over a flexible second substrate, or integrating the nanowire electrode array with the flexible substrate by removing the first substrate from the nanowire electrode array as claimed in the current invention.
US 2012/0214066 discloses forming silicon nanowire arrays, but does not disclose any of the steps of depositing a conducting layer over nanowires to form a nanowire electrode array, forming electrical interconnections over a flexible second substrate, or integrating a nanowire electrode array with the flexible substrate by removing the first substrate from the nanowire electrode array as claimed in the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 8 AM and 3 PM Arizona time.

Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729